Case 1:21-cv-00348-CCB Document1 Filed 02/11/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SOUTHERN DISTRICT
GLORIA DAVIS *
7955 Hunt Ridge Road
Pasadena, Maryland 21122 *
Plaintiff, *
vs. * Case No.:
HOME DEPOT USA, INC. *
2455 Paces Ferry Rd, SE
Atlanta, GA 30339 *
SERVE ON: THE CORPORATION TRUST *
INCORPORATED
351 West Camden Street *

Baltimore, Maryland 21201

Defendant *

DYE 2% Fe 2% Ae 2K Ae ae Re te Re fe he he fe ae ak 2 fe fs oe oe As ofr fe fee af ae fe ft fe ake fe oe fet oft 2 ois as ake ee ake a oe oe af Ag oie oe 2 abe a abso fe oe oie safe of oft fe oe ok a fe of ok

COMPLAINT

COMES NOW, the Plaintiff, Gloria Davis, by counsel Mark Rosasco and Hyatt &
Weber, P.A. and files this Complaint and, for reasons therefore, states as follows:

1. That Plaintiff, Gloria Davis, is a resident of Anne Arundel County, Maryland.

2. That Defendant, Home Depot USA, Inc. (hereinafter “Home Depot”), is a
corporation with its executive office and principle place of business at Pace Ferry Road, SE in
Atlanta, Georgia.

3. This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a)
because: 1) the amount in controversy exceeds the sum or value of $75,000, exclusive interest
and costs; and 2) Defendant Home Depot’s state of citizenship Georgia, is different from

Maryland, the state of citizenship of Plaintiff, Gloria Davis.
Case 1:21-cv-00348-CCB Document1 Filed 02/11/21 Page 2 of5

4. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b) because
Plaintiff Gloria Davis is a resident of a county in the district in which this Court is located and,
additionally, because the events giving rise to the claim occurred within this judicial district.

COUNT I
(Negligence)

5. That on or about December 7, 2018, Plaintiff, Gloria Davis, was lawfully on the
premises owned and/or maintained by Defendant, Home Depot, as a business invitee at the
subject property located at 601 New Ordnance Road Glen Burnie, Maryland 21060.

6. That on the same date and time described here Plaintiff, Gloria Davis was told by
Home Depot employees that she needed to inspect the cabinets she and her husband were
purchasing. She was given a computer printout and a clipboard and told to look at the number on
each box and check it off on the list. Therefore Gloria Davis needed to look at each box of
cabinets for a code number and check if off on the list. In order to look at the stock number the
shrink wrap needed to be removed. Gloria Davis was not told that it was dangerous to be close to
the cabinet when the shrink wrap was removed or that it would cause a box containing molding
to be unrestrained and fall and strike her. When Ms. Davis went to get the stock number off the
cabinet box an employee opened the shrink wrap which allowed a separate box of molding to
strike her on the head. This occurred at 601 New Ordnance Road Glen Burnie, Maryland 21060
and caused her serious and permanent injuries.

7. That at all times referred to herein, Defendant, Home Depot, by and through its
agents, servants and/or employees, knew or should have known that the subject cabinets on the
loading dock was in a hazardous and unsafe condition to those patrons at the subject property,

including the Plaintiff Gloria Davis.
Case 1:21-cv-00348-CCB Document1 Filed 02/11/21 Page 3 of5

8. That Defendant, Home Depot, by and through its agents, servants and/or
employees, had reasonable time to either rid cabinets on the loading dock of the dangerous,
hazardous and unsafe conditions and/or warn the Plaintiff of the dangerous, hazardous and
unsafe conditions created by the unsecured cabinets on the loading dock, but Defendant, Home
Depot, failed to do so.

9. That at all times referred to herein, Defendant, Home Depot, by and through its
agents, servants and/or employees, had a duty to maintain the subject display in a safe condition,
to rid cabinets on the loading dock of all dangerous, hazardous and unsafe conditions, to secure
the lumber on the display rack in a timely and/or complete manner, to warn the Plaintiff of all
dangerous, hazardous and unsafe conditions, and otherwise act in a non-negligent manner.

10... That Defendant, Home Depot, by and through its agents, servants and/or
employees, breached its aforementioned duties owed to Plaintiff, Gloria Davis, in failing to
maintain the cabinets on the loading dock in a safe condition, in failing to rid the cabinets on the
loading dock of all dangerous, hazardous and unsafe conditions, in failing to secure the cabinets
on the loading dock in a timely and/or complete manner and otherwise acting in a negligent
manner.

11.‘ That as a direct and proximate result of the negligence of Defendant, Home
Depot, the Plaintiff, Gloria Davis, sustained severe, painful and permanent injuries to her body,
as well as severe and protracted shock to her nervous system, all of which have caused and will
continue to cause her great pain and mental anguish.

12. That as a direct and proximate result of the negligent actions of Defendant, Home

Depot, Plaintiff, Gloria Davis, has been forced to expend and will continue to expend in the
Case 1:21-cv-00348-CCB Document1 Filed 02/11/21 Page 4of5

future, large sums of money from hospitalization, x-rays, doctors, nurses, medical treatment, and
medications for the treatment of the aforementioned injuries to the Plaintiff, Gloria Davis.

13. That as a direct and proximate result of the negligent actions of the Defendant,
Home Depot, Plaintiff, Gloria Davis, was forced to lose time from her employment and suffered
a loss of wages.

14. That at no time relevant hereto was the Plaintiff, Gloria Davis, contributorily
negligent nor did she assume the risk.

WHEREFORE, the Plaintiff, Gloria Davis, prays for judgment against the Defendant,
Home Depot, in excess of Seventy Five Thousand Dollars ($75,000.00), plus interest and cost of

this suit.

Dated: February 9, 2021

  

co (Bar No. 07470)
HYATT & WEBER, P.A.

200 Westgate Circle, Suite 500
Annapolis, Maryland 21401
Telephone: (410) 266-0626
Facsimile: (410) 841-5065
Email: mrosasco@hwlaw.com
Attorney for Plaintiff
Case 1:21-cv-00348-CCB Document1 Filed 02/11/21 Page5of5

PRAYER FOR JURY TRIAL

The Plaintiff, Gloria Davis, prays for a trial by jury in the above-captioned case.

Dated: February 9, 2021 Respectfully submi

  
 

 

 

Mark Rosasco (Bar No. 07470)
HYATT & WEBER, P.A.

200 Westgate Circle, Suite 500
Annapolis, Maryland 21401
Telephone: (410) 266-0626
Facsimile: (410) 841-5065

Email: mrosasco@hwlaw.com
Attorney for Plaintiff
